SIMONS, Circuit Judge.
The appeal is from an order of the bankruptcy court denying, upon, recommendations of the referee, the bankrupt’s petition for discharge. The order is not defended by the trustee, either by the filing of a brief or by his presence in court for argument.
Since it appears from the undisputed evidence disclosed by the record that the alleged false statement of assets and liabilities signed by the bankrupt was prepared by an agent of the objecting creditor who was fully informed as to the liabilities omitted therefrom, and there is no proof that the statement was ever received by the creditor or relied upon in extending credit to the bankrupt, and it being the view of the court that inference may not be substituted for proof,
It is ordered that the order denying the bankrupt’s petition for discharge be and it is hereby reversed, and that the cause be and it is hereby remanded for the entry of an order of discharge.